

EXHIBIT 10.56.3


CHANGE IN TERMS AGREEMENT


THIS CHANGE IN TERMS AGREEMENT (this "CIT ") is made by and between Heritage
Bank of Commerce, a California banking corporation ("Bank"), with its
headquarters address at 150 Almaden Boulevard, San Jose, California 95113 and
Mission West Properties, Inc., a Maryland corporation (“Borrower”), with its
principal address at 10050 Bandley Drive, Cupertino, California 95014. This CIT
is executed on August 20, 2009 and is made effective upon the satisfaction of
all of the conditions precedent set forth herein (the "Effective Date") at San
Jose, California.


RECITALS
 
A.                    As of March 4, 2008, Bank and Borrower entered into
certain agreements (the “March 2008 Loan Documents”) including but not limited
to a Revolving Credit Loan Agreement (the “Loan Agreement”), pursuant to which
Bank agreed, subject to the terms and conditions set forth therein, to lend up
to the sum of Ten Million Dollars ($10,000,000.00) to Borrower, and pursuant to
which Borrower agreed to repay the loan on or before June 15, 2009.
 
B.                    Thereafter, pursuant to a Change in Terms Agreement dated
April 17, 2008 (the “April 2008 CIT”), Bank and Borrower made certain changes to
the March 2008 Loan Documents, including but not limited to revising the Loan
Agreement to provide for a Commitment Amount (as defined in the April 2008 CIT),
to Seventeen Million Five Hundred Thousand and 00/100 Dollars ($17,500,000.00).
 
C.                    Thereafter, pursuant to a Change in Terms Agreement dated
June 5, 2009 (the “June 2009 CIT”) Bank and Borrower made certain changes to the
March 2008 Loan Documents, including but to limited to revising the Loan
Agreement to extend the maturity date to September 15, 2009.
 
D.                    The Termination Date (as defined in the June 2009 CIT), is
September 15, 2009. Borrower has requested, and Bank has agreed, subject to the
terms and conditions of this CIT, to extend the Termination Date to October 15,
2009.
 
AGREEMENT


In consideration of the covenants, terms and conditions set forth herein, and in
consideration and for other good and valuable consideration, the parties hereto
agree as set forth below.


1.           Incorporation by Reference.  The Recitals set forth above are true
and correct and are incorporated herein by reference in this CIT, together with
the March 2008 Loan Documents, the April 2008 CIT, the June 2009 CIT and any
other documents executed by and between Bank and Borrower in connection with or
after the March 2008 Loan Documents (sometimes, collectively, the “Loan
Documents”). All capitalized terms not defined herein shall have the meaning
given in the Loan Documents.
 
2.           Amendment of Definition of Termination Date.  The definition of
“Termination Date” in the Loan Agreement is hereby deleted and replaced by the
following:
 
“‘Termination Date’ shall mean October 15, 2009.”
 
3.           Conditions Precedent. The effectiveness of this CIT and Bank’s
obligations hereunder are conditioned upon the satisfaction of each and all of
the following conditions on or before September 15, 2009:
 
 
(a)
Borrower shall have executed and delivered this CIT to Bank; and

 
 
(b)
Borrower shall have paid the loan extension fee of One Thousand and 00/100
Dollars ($1,000.00) to Bank.

 
4.           Legal Effect.  Except as specifically provided herein, all of the
terms and conditions of the Loan Documents remain in full force and effect.
 
5.           Integration. This CIT is an integrated agreement. Except as
specifically set froth herein, and except for the Loan Documents as modified
hereby, it supersedes all prior representations and agreements, if any, between
the parties to this CIT. This CIT and the Loan Documents as modified hereby
contain the entire and only understanding of the parties with respect to the
subject matter hereof and thereof, and may not be altered, amended or
extinguished, except by a writing signed by all parties.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and entered into this CIT
effective as of the Effective Date first written above. 

       
BANK:
           
HERITAGE BANK OF COMMERCE
 
a California banking corporation
         
By:
/s/ Roxanne Vane
     
Roxanne Vane
   
Its:
Senior Vice President / Regional Manager
           
BORROWER:
           
MISSION WEST PROPERTIES, INC.
 
a Maryland corporation
         
By:
/s/ Raymond V. Marino
     
Raymond V. Marino
   
Its:
President and Chief Operating Officer
 

 
 
 

--------------------------------------------------------------------------------

 
